Citation Nr: 0808379	
Decision Date: 03/12/08    Archive Date: 03/20/08

DOCKET NO.  03-18 590	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUE

Entitlement to service connection for residuals of a neck 
injury.


REPRESENTATION

Appellant represented by:	Maryland Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The veteran served on active duty from March 1974 to 
September 1978.

This case initially came before the Board of Veterans' 
Appeals (Board) on appeal from the Baltimore, Maryland, 
Department of Veterans Affairs (VA) Regional Office (RO). 

In March 2006, the Board remanded the claim on appeal for 
additional development and adjudicative action.  The case has 
been returned to the Board for further appellate review. 


FINDING OF FACT

A chronic disability involving the neck was not shown in 
service, and there is a lack of evidence of continuity of 
symptomatology thereafter.  The preponderance of the evidence 
is against a finding that any current neck disability had its 
onset in service.  


CONCLUSION OF LAW

Residuals of a neck injury, to include degenerative disc 
disease, were not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. 
§ 3.303 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION
I.  Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, and 5126 (West 2002 & Supp. 2007) defines VA's 
duty to assist the veteran in the development of a claim.  VA 
regulations for the implementation of the VCAA were codified 
as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a).

The notice requirements of the VCAA require VA to notify the 
veteran of any evidence that is necessary to substantiate the 
claim, as well as the evidence VA will attempt to obtain and 
which evidence he is responsible for providing.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  The requirements apply 
to all five elements of a service connection claim: veteran 
status, existence of a disability, a connection between the 
veteran's service and the disability, degree of disability, 
and effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Such notice must be 
provided to a claimant before the initial unfavorable 
decision on a claim for VA benefits by the agency of original 
jurisdiction (in this case, the RO).  Id; see also Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  However, the VCAA 
notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Id.

In an April 2002 letter, which was before initial 
consideration of the claim, VA informed the veteran of the 
evidence necessary to substantiate a claim for service 
connection, what information and evidence must be submitted 
by the veteran, what information and evidence will be 
obtained by VA, and the need for the veteran to advise VA of 
and to submit any further evidence that was relevant to the 
claim.  This letter did not inform him of how disability 
evaluations and effective dates are assigned and the type 
evidence which impacts those determinations.  The Board finds 
that the veteran has not been prejudiced by this.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).  One, no new 
disorder is being service connected and thus neither an 
evaluation nor effective date are being assigned.  Two, the 
veteran received notification of how disability evaluations 
and effective dates are assigned in March 2006 and July 2006 
letters, and the claim for service connection was 
subsequently readjudicated in an August 2007 supplemental 
statement of the case.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the veteran.  Id.  VA provided an 
examination in connection with the claim for service 
connection.  VA clinical records, including examination 
reports, dated from 1995 to 2007 are in the claims file.  One 
of the purposes of the Board remanding the claim for service 
connection for residuals of a neck injury was to obtain (1) 
private medical records that addressed a 1984 motorcycle 
accident the veteran sustained; (2) medical records 
associated with a fall the veteran had in 1996; and (3) a 
laminectomy he had in 1997.  In a March 2006 letter, VA asked 
the veteran to provide it with permission to obtain these 
records.  Not having received a response from the veteran, VA 
wrote to the veteran in July 2006 asking for a response to 
the March 2006 letter.  As of the writing of this decision, 
the veteran has not provided VA with either permission to 
obtain these records or explain why he has failed to respond 
to VA's request.  The Board finds that VA has met its duty to 
assist; however, the veteran has not met his duty to assist 
VA.  See 38 C.F.R. § 3.159(c)(1)(i) and (ii) (2007) (claimant 
must cooperate fully with VA's reasonable efforts to obtain 
relevant records from non-Federal agency or department 
custodians and must authorize the release of existing 
records).  

The record does not otherwise indicate, any additional 
existing evidence that is necessary for a fair adjudication 
of the claim that has not been obtained.  Hence, no further 
notice or assistance to the veteran is required to fulfill 
VA's duty to assist the veteran in the development of the 
claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 
F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

II.  Service Connection

The veteran asserts that he developed a chronic neck 
disability from injuries he sustained in service.  At a 
February 2004 Decision Review Officer hearing, the veteran 
testified he fell down the stairs while in service and 
injured his neck.  He stated from that day on, he had 
continual neck problems.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131.  Service connection may be granted 
for any disease diagnosed after service when all the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2007).

To prevail on the issue of service connection, there must be 
medical evidence of a current disability; medical evidence, 
or in certain circumstances, lay evidence of in-service 
occurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where the evidence, regardless of its date, shows 
that the veteran had a chronic condition in service or during 
an applicable presumption period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the Court's case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  In addition, if a condition noted during service 
is not shown to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b) (2007).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The Board has carefully reviewed the evidence of record and 
finds that the preponderance of the evidence is against the 
grant of service connection for residuals of a neck injury.  
The Board finds that any injury the veteran sustained in 
service was acute and transitory and did not cause a chronic 
neck disability in service.  It is questionable whether the 
veteran fell down a flight of stairs.  A February 1977 
service clinical record shows that the veteran was found at 
the foot of a flight of stairs at that time.  He was 
hospitalized for two days.  There is no report in the 
hospitalization summary that the veteran fell down the 
stairs.  The discharge diagnosis was status post molar 
extraction.  In other words, there was no mention of neck 
pain or a neck injury.  The veteran was seen the following 
month for left lower quadrant pain and left great toe pain 
and seen in May 1977 for a rash on his chest.  In August 
1977, he was seen with complaints of a head injury after 
having a fight.  He was diagnosed with cervical strain.  In 
September 1977, he was seen with a complaint of head trauma 
after falling backwards and hitting his head on the edge of a 
"hatch on boat."  The examiner diagnosed a contusion.  
After that, there are no other service treatment records 
showing complaints of neck pain.  A July 1978 report of 
medical examination shows clinical evaluation of the neck and 
spine were normal.  This would indicate that the in-service 
neck injuries in 1977 had not caused a chronic disability.

Further supporting this finding is the lack of any evidence 
of continuity of symptomatology following the veteran's 
discharge from service.  As noted above, the veteran stated 
that his neck had bothered him since service; however, when 
he filed a claim for pension in 1995, he did not include a 
neck disability as impacting his ability to work.  When 
examined in March 1996, the veteran did not include a neck 
disability as one of his medical problems.  At that time, he 
noted he had sustained a motorcycle accident in 1984 and 
sustained a jaw fracture and having to undergo multiple 
surgeries on his jaw to correct the fractures.  The first 
showing of any neck problems is in December 2001, when the 
veteran claimed service connection for residuals of an in-
service neck injury.  This is more than 20 years following 
the veteran's discharge from service, and is evidence against 
the claim.  See Maxson v. West, 12 Vet. App. 453 (1999), 
aff'd, 230 F.3d 1330 (Fed. Cir. 2000) (service incurrence may 
be rebutted by the absence of medical treatment of the 
claimed condition for many years after service).  

The Board has not accorded the veteran's statements of 
continuity of symptomatology much probative value.  First, 
his testimony at the February 2004 hearing was contradictory 
regarding his medical history.  For example, he claimed he 
did not sustain a low back injury in 1996, when objective 
medical evidence shows otherwise.  This caused the Board to 
question his credibility.  Second, in attempting to 
understand the veteran's medical history, the Board wanted to 
obtain medical records the veteran had identified that would 
be relevant to his claim.  The veteran did not respond to 
VA's request for assistance in obtaining these records.  
Based upon the evidence in the claims file, there is a lack 
of any competent evidence of continuity of symptomatology 
between the injuries he sustained to his neck in service in 
1977 and the current diagnosis of degenerative disc disease 
of the cervical spine, which was not entered until 2004-
decades after the veteran's injuries.  

Finally, the preponderance of the evidence is against a 
finding that any current cervical spine disability had its 
onset in service.  There are two March 2007 VA examinations, 
wherein two, different VA examiners opined that the current 
degenerative disc disease of the cervical spine is not 
attributable to the in-service neck injuries.  Both examiners 
had an opportunity to review the claims file.  In a November 
2004 VA examination report, a VA examiner had determined that 
it was as likely as not that the current diagnosis of chronic 
strain of the cervical spine was related to service.  
However, the examiner based his opinion on history reported 
by the veteran, which was inaccurate.  For example, the 
veteran had denied any post service injuries.  As noted 
above, there is evidence that the veteran had a motorcycle 
injury in 1984 and sustained a severe back injury in 1996 
(the veteran was put on workers compensation following the 
1996 injury).  In stating that it was as likely as not that 
the veteran's diagnosis of chronic strain to the cervical 
spine was related to service, the examiner based it on the 
fact that the veteran had not sustained any injury since the 
in-service one.  A medical opinion based upon an inaccurate 
factual premise is accorded no probative value.  See Black v. 
Brown, 5 Vet. App. 177 (1993) (Board is not bound to accept 
medical opinions based on history supplied by veteran, where 
history is unsupported or based on inaccurate factual 
premises); see also Swann v. Brown, 5 Vet. App. 229 (1993); 
Reonal v. Brown, 5 Vet. App. 458 (1993); Guimond v. Brown, 
6 Vet. App. 69 (1993).  For these reasons, the Board finds 
that the March 2007 medical opinions are far more persuasive 
and has relied upon them in determining that the current 
cervical spine disability is not related to service.

The Board notes that the November 2004 VA examiner provided 
an addendum to his medical opinion in July 2005; however, the 
addendum related only to the lower spine and not to the 
cervical spine.  

While the veteran has asserted that the current disability is 
attributable to service, he does not have the requisite 
knowledge of medical principles that would permit him to 
render an opinion regarding matters involving medical 
diagnoses or medical etiology.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).

Accordingly, for the reasons stated above, the Board finds 
that the preponderance of the evidence is against the claim 
for service connection for residuals of a neck injury, to 
include degenerative disc disease of the cervical spine, and 
the benefit-of-the-doubt rule is not for application.  See 
Gilbert, 1 Vet. App. at 55.


ORDER

Service connection for residuals of a neck injury is denied.


_______________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


